

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.


NOTE CONVERSION AGREEMENT
 
This Note Conversion Agreement (the “Agreement”) is made and entered into as of
the date set forth on the signature page by and among Carsunlimited.com, Inc., a
Nevada corporation (the “Company”), and ODC Partners LLC, a Delaware LLC (“ODC”)
with reference to the following facts:


RECITALS


WHEREAS, on July 1, 2003, ODC entered into a Revolving Convertible Credit
Facility with the Company to lend the Company up to $100,000 during the credit
period (the “Loan”);


WHEREAS, Company and ODC wish to provide for the terms and conditions pursuant
to which the Loan may be converted to common stock of the Company at the rate of
$.01 per share;


NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, and for valuable consideration, the receipt and sufficiency of which are
hereby mutually acknowledged, the parties to this Agreement (collectively
“parties” and individually a “party”) agree as follows:


CONVERSION AGREEMENT


1.  Conversion of Notes. The Company and ODC hereby agree that ODC shall convert
$100,000 of principal and interest into shares of the Company’s common stock at
a price per share of one cent ($.01) (the “Conversion Shares”). The parties
agree that the Company shall owe no additional amounts under the Loan.


2. Closing. At the Closing, ODC shall deliver the Notice of Conversion and the
Loan to the Company and the Company shall deliver a copy of the stock
certificate representing the Conversion Shares to ODC. All promissory notes or
other instruments evidencing borrowings under the Revolving Credit Facility will
be submitted to the Company.
 



--------------------------------------------------------------------------------


MISCELLANEOUS PROVISIONS


3. Transfer. If the Holder wished to transfer any of the Conversion Shares to
any transferee(s), then upon delivery of the stock certificate representing the
Conversion Shares and a completed assignment of stock power certificate, the
Company shall cause its transfer agent to issue a new stock certificate within 2
days of receipt to such transferee(s).


4. Investor Representations and Warranties and Covenants. The Holder represents,
warrants and covenants to the Company as follows:


a.  No Registration. Such Holder understands that the Note, and the Conversion
Shares have not been, and will not be, registered under the Securities Act of
1933, as amended (the “Securities Act”) by reason of a specific exemption from
the registration provisions of the Securities Act, the availability of which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of such Holder’s representations as expressed herein or
otherwise made pursuant hereto.


b.  Investment Intent. Such Holder has acquired the Note, and is acquiring the
Conversion Shares, for investment for its own account, not as a nominee or
agent.


c.  Investment Experience. Such Holder has substantial experience in evaluating
and investing in private placement transactions of securities in companies
similar to the Company and acknowledges that such Holder can protect its own
interests. Such Holder has such knowledge and experience in financial and
business matters so that such Holder is capable of evaluating the merits and
risks of its investment in the Company.


d.  Speculative Nature of Investment. Such Holder understands and acknowledges
that the Company has a limited financial and operating history and that an
investment in the Company is highly speculative and involves substantial risks.
Such Holder can bear the economic risk of such Holder’s investment and is able,
without impairing such Holder’s financial condition, to hold the Conversion
Shares for an indefinite period of time and to suffer a complete loss of such
Holder’s investment.


e.  Access to Data. The Holder and its advisors, if any, have been furnished
with or have been given access to all materials relating to the business,
finances and operations of the Company and any reasonably requested materials
requested by the Holder, The Holder and its advisors, if any, have been afforded
the opportunity to ask questions of the Company and its management and have
rceived complete and satisfactory answers to any such inquiries. Without
limiting the generality of the foregoing, the Holder has had the opportunity to
obtain and to review the Company’s filings available on the EDGAR web site of
the Securities and Exchange Commission ().



--------------------------------------------------------------------------------


f.  Accredited Investor. The Holder is an “accredited investor’ within the
meaning of Regulation D, Rule 501(a), promulgated by the Securities and Exchange
Commission under the Securities Act and shall submit to the Company such further
assurances of such status as may be reasonably requested by the Company.


g.  Brokers or Finders. Such Holder has not engaged any brokers, finders or
agents, and the Company has not, and will not, incur, directly or indirectly, as
a result of any action taken by Holder, any liability for brokerage or finders’
fees or agents’ commissions or any similar charges in connection with this
Conversion Agreement and the transactions related hereto.


h.  Tax Advisors. Such Holder has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Conversion Agreement. With respect to such
matters, such Holder relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral. The Holder
understands that it (and not the Company) shall be responsible for its own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Conversion Agreement.


i.  Legends. The Holder understands and agrees that the certificates evidencing
the Conversion Shares shall bear a legend in substantially the form as follows
(in addition to any legend required by any other applicable agreement or under
applicable state securities laws):


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDERDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.”


5. Company Representations and Warranties and Covenants. The Company represents,
warrants and covenants to the Holder as follows:



a.  
Authorization. 




--------------------------------------------------------------------------------


i. The Company has all requisite power and authority to execute and deliver this
Conversion Agreement, and to carry out and perform its obligations under the
terms hereof. All action on the part of the Company necessary for the
authorization, execution, delivery and performance of this Conversion Agreement,
and the performance of all of the Company’s obligations herein, has been taken.

 
 

      ii.  This Conversion Agreement, when executed and delivered by the
Company, will constitute valid and legally binding obligations of the Company,
enforceable in accordance with its terms except: (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies or by general principles of equity.


iii. No consent, approval, authorization, order, filing, registration or
qualification of or with any court, governmental authority or third person is
required to be obtained by the Company in connection with the execution and
delivery of this Conversion Agreement by the Company or the performance of the
Company’s obligations hereunder.


b. The Securities. The Conversion Shares upon issuance under this Agreement:
 
    i. are, or will be, free and clear of any security interests, liens, claims
or other encumbrances, subject to restrictions upon transfer under the
Securities Act, and any applicable state securities laws;
 
    ii. have been, or will be, duly and validly authorized and on the date of
issuance of the Conversion Shares, the Conversion Shares will be duly and
validly issued, fully paid and nonassessable;
 
    iii. will not have been issued or sold in violation of any preemptive or
other similar rights of the holders of any securities of the Company; and
 
    iv. will not subject the holders thereof to personal liability by reason of
being such holders.


c. Brokers or Finders. The Company has not engaged any brokers, finders or
agents, and Holder has not, and will not, incur, directly or indirectly, as a
result of any action taken by the Company, any liability for brokerage or
finders’ fees or agents’ commissions or any similar charges in connection with
this Conversion Agreement and the transactions related hereto.



--------------------------------------------------------------------------------


d. Reporting Company. The Company is a publicly-held company subject to
reporting obligations pursuant to Section 13 of the 1934 Act and has a class of
common shares registered pursuant to Section 12(g) of the 1934 Act. Pursuant to
the provisions of the Securities Exchange Act of 1934, as amended, the Company
has timely filed all reports and other materials required to be filed thereunder
with the Securities & Exchange Commission during the preceding twelve months.


6.  Binding Agreement. The provisions of this Agreement will be binding upon and
inure to the benefit of the heirs, executors, administrators, personal
representatives, successors in interest and assigns to the respective parties to
it.


7.  Entire Agreement. This Agreement memorializes and constitutes the entire
agreement and understanding among the parties regarding the subject matter
hereof, and supersedes all prior negotiations, proposed agreements and
agreements, whether written or unwritten. The parties acknowledge that no other
party, nor any agent or attorney of any other party, has made any promises,
representations, or warranties whatsoever, expressly or impliedly, which are not
expressly contained in this Agreement, and the parties further acknowledge that
they have not executed this Agreement in reliance upon any collateral promise,
representation, warranty, or in reliance upon any belief as to any fact or
matter not expressly recited in this Agreement.


8.  Authorization. The parties shall hereafter execute all documents and do all
that is necessary, convenient or desirable in the reasonable opinion of the
other party to effect the provisions of this Agreement.


9.  Counterparts. For the convenience of the parties, this Agreement may be
executed by facsimile signatures and in counterparts that shall together
constitute the agreement of the parties as one and the same instrument. It is
the intent of the parties that a copy of this Agreement signed by any party
shall be fully enforceable against that party.


10.  Severability. Should any provision of this Agreement be declared or
determined by any court to be illegal or invalid, the validity of the remaining
parts, terms or provisions shall not be affected thereby and, in lieu of such
illegal or invalid provision, there shall be added a provision as similar in
terms and amount to such illegal or invalid provision as may be possible and, if
such illegal or invalid provision cannot be so modified, then it shall be deemed
not to be a part of this Agreement.


[Signature Page Follows]





--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF the parties have executed this Note Conversion Agreement as
of August 8, 2006.


CARSUNLIMITED.COM, INC.




By:  /s/ Daniel Myers   
Daniel Myers, President




ODC PARTNERS, LLC




By: /s/ Daniel Myers   
Name: Daniel Myers
Title:

